AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT This Amendment No. 2 to Employment Agreement (the "Amendment") is made as of January 1, 2010 between Mission Community Bank ("Employer") and Mission Community Bancorp, a California corporation ("MCB") and Brooks Wise ("Executive"), with reference to the following: W I T N E S S E T H A.Employer and Executive are currently parties to that certain Employment Agreement effective as of June 18, 2007 (the “2007 Agreement”) specifying the terms of Executive's employment by Employer as President of Employer, as amended by
